Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 4/14/2022.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims remain 1-10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,513,690 to Churchill et al.
With regard to claim 1, a device capable of supporting a vehicle tailgate mounted spare tire, i.e. a separate structure for use with a tailgate-mounted spare tire on a vehicle, the device comprising: a support member (104) mounted to the vehicle; a tire contact (platform 150) coupled to said support member; a positioner assembly (136 and telescoping 138 via pivotal connection to 168) capable of positioning said contact (150) under the spare tire to support said tire.
With regard to claims 2-3, wherein said support member (104) includes a vehicle mount assembly (192, fig. 3, PAR 2) for mounting the device on a vehicle frame; and incudes a tow hitch engagement end for mounting the device to a vehicle tow hitch receiver.
With regard to claims 6-7, wherein said positioning assembly (136 and telescoping 138 via pivotal connection to 168) adjusts a height of said tire contact (136 via 124, PAR 4 along with telescoping 138 adjusts the position, i.e. both the height and depth, of the contact platform 150).
With regard to claim 9, wherein said supporting member (104) includes a horizontal foot member (114, fig. 17). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 6,513,690 to Churchill et al in view of US 2003/0086778 to Smith.
As discussed above and with regard to claim 4, Churchill discloses the invention substantially as claimed including a device capable of supporting a vehicle tailgate mounted spare tire, i.e. a separate structure for use with a tailgate-mounted spare tire on a vehicle, the device comprising: a support member (104) mounted to the vehicle and a tire contact (platform 150) coupled to said support member, but does not disclose the tire contact to be a roller assembly.  Smith teaches a similar hitch-mounted, adjustable support platform having a roller assembly (plurality of rollers, see figs. 1-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Smith to Churchill.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a contact support platform having roller assembly for ease of movement of cargo, e.g. a spare tire.
As discussed above and with regard to claim 8, Churchill discloses the invention substantially as claimed including a device capable of supporting a vehicle tailgate mounted spare tire, i.e. a separate structure for use with a tailgate-mounted spare tire on a vehicle, the device comprising: a support member (104) mounted to the vehicle, but does not disclose support member including a trailer hitch ball.  Smith teaches a similar hitch-mounted, adjustable support platform having a support member with a trailer hitch ball (fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Smith to Churchill.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a hitch-mounted support member that also has a trailer hitch ball for use with other towable objects.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 6,513,690 to Churchill et al in view of US 10,974,777 to Ackerman.
As discussed above and with regard to claim 10, Churchill discloses the invention substantially as claimed including a device capable of supporting a vehicle tailgate mounted spare tire, i.e. a separate structure for use with a tailgate-mounted spare tire on a vehicle, the device comprising: a support member (104) mounted to the vehicle and a tire contact (platform 150) coupled to said support member, but does not disclose wherein the support member includes a hinged portion.  Ackerman discloses a similar hitch-mounted tire support device having a support member with a hinged portion (see fig. 4c).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Ackerman to Churchill.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a hitch-mounted support device having a support member that has a hinged portion allowing pivotal movement of the device for easier access to the vehicle.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to claims 1-3, 6-10 have been considered but are moot in view of the new ground(s) of rejection. For the reasons above, the grounds for rejection are deemed proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

5/19/2022